Exhibit 99.1News release via Canada NewsWire, Calgary 403-269-7605 Attention Business Editors: Compton Petroleum announces director resignation CALGARY, Oct. 6 /CNW/ - Compton Petroleum Corporation (TSX - CMT, NYSE - CMZ) announces that Mr. Peter Seldin has tendered his resignation as a director of the Corporation's Board. Mr. Seldin is the managing member of Centennial Energy Partners, L.L.C., the general partner of certain limited partnerships (collectively, "Centennial") which together own approximately 15.38% of the issued and outstanding Compton shares. Mr. Seldin joined Compton's Board of Directors in February 2008 in order to participate in a review of strategic alternatives. With the recently completed equity offering, in which Centennial participated, and the announced agreement to sell certain overriding royalty interests, Mr. Seldin believes Compton has taken important steps in the financial restructuring of the Corporation. Both transactions, led by Compton's new management team, serve to strengthen the balance sheet and establish Compton as an on-going concern. Compton thanks Mr. Seldin for his valuable insights and contribution to the governance of Compton during his tenure as a Director of the Corporation. With the strengthening of its capital structure, Compton anticipates that it can now start shifting its focus to growth opportunities as it continues to assess additional debt reduction options. Forward Looking Statements Certain information regarding the Corporation contained herein constitutes forward-looking information and statements and financial outlooks (collectively, "forward-looking statements") under the meaning of applicable securities laws, including Canadian Securities Administrators' National Instrument 51-102 Continuous Disclosure Obligations and the United States Private Securities Litigation Reform Act of 1995. Forward-looking statements include estimates, plans, expectations, opinions, forecasts, projections, guidance, or other statements that are not statements of fact, including statements regarding (i) cash flow and capital and operating expenditures, (ii) exploration, drilling, completion, and production matters, (iii) results of operations, (iv) financial position, and (v) other risks and uncertainties described from time to time in the reports and filings made by Compton with securities regulatory authorities. Although Management believes that the assumptions underlying, and expectations reflected in, such forward-looking statements are reasonable, it can give no assurance that such assumptions and expectations will prove to have been correct. There are many factors that could cause forward-looking statements not to be correct, including risks and uncertainties inherent in the Corporation's business. These risks include, but are not limited to: crude oil and natural gas price volatility, exchange rate fluctuations, availability of services and supplies, operating hazards, access difficulties and mechanical failures, weather related issues, uncertainties in the estimates of reserves and in projection of future rates of production and timing of development expenditures, general economic conditions, and the actions or inactions of third-party operators, and other risks and uncertainties described from time to time in the reports and filings made with securities regulatory authorities by Compton. Statements relating to "reserves" and "resources" are deemed to be forward-looking statements, as they involve the implied assessment, based on estimates and assumptions, that the reserves and resources described exist in the quantities predicted or estimated, and can be profitably produced in the future. The forward-looking statements contained herein are made as of the date of this news release solely for the purpose of disclosing the resignation of a Board Director. Compton may, as considered necessary in the circumstances, update or revise the forward-looking statements, whether as a result of new information, future events, or otherwise, but Compton does not undertake to update this information at any particular time, except as required by law.
